                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 19-00219

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

PEDRO AGUIRRE-NUNEZ                             MAGISTRATE JUDGE WHITEHURST

                                        ORDER

        This matter was referred to United States Magistrate Judge Carol B. Whitehurst

for Report and Recommendation. After an independent review of the record, and noting

the defendant’s waiver of any objections, this Court concludes that the Magistrate Judge’s

Report and Recommendation is correct and adopts the findings and conclusions therein

as its own.

        Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the terms

of the plea agreement filed in the record of these proceedings, the guilty plea of the

defendant, PEDRO AGUIRRE-NUNEZ, is ACCEPTED and he is finally adjudged guilty

of the offense charged in Count 1 of the indictment consistent with the Report and

Recommendation.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 18th day of October,

2019.
